OFFICE OF THE ATTORNEY   GENERAL   OF TEXAS

G-C.-
--
etafS to serve 8s dIrector or, iS 8 am&w of the,
preeont faculty is dos%gnateddiroctor, to t&e
ov6r tlm work lef3iby the dlroator In the dl~s-
Ion of Ill8dutlos~
     e(e) That the al.l~nteOS the 6lirdC be
only suah pm-sons a8 fannot aSPor& to fxql0y P
lawyer and imvo oases not subjost to be&q handled
On   t3GOtlt+'$U3t?&3traeiIJ;

       l(T) That for the Fesent the Clienta CT
the altalc be person0 liv%ng in Trsvb Couuty snd
bs SdYieed or repuent4d plMwnt to p4roonal
Coneultati~m~~ly and thework uf the alMo
shell 35OtQXt4Xhd t0 th0 aOZX%UCtoi liti#&iOa
wt6lde    hwl4 C4unty~
     m (8) mat upon the a84vo prlmlples tha
alxnia detm       the cl&mts tb8t will be mrvell.,
by nz+aansOS sdvlos fro61uuah ~w.wl&t u6 the 0~
manAty Ohast, esployeee of the munty or crity,
tho salvvotlon Arary,the ahurahee, ate., and attur
Snreot~atlun 8s etuaunts or other0 QonnM
tith the 01ini0 a%¶ q#prooalby a WSeidttse of
tho a1zc and a QOmnrdttOOOf'th0 %raP%e ~ulxty
Dar &bsocibbti,4n
                ;
    9 (9) That for the present, the buaiumba t4
be atfended to b7 f&am3 of th4 t1irrio,@la11 ss
tlude czvki litigN.ori ttxaorptlngdltoree bat-
fera, and oth4r 4xo*ptl.onsthat my be mad4 du
                  . Criadlw%lCaseeand O?f%Ce
experl~noe aarnands
praetiae are InaltIdad~
     l(io) That the stpdsnto 8hC may pwtkI.WC
in th:,work,CS tlteclin%C shall bC SaIzioI9~
                                           in
this  Law scaool and shall be s4letSi4d
                                      by the
DireCtor f'rcmt&o top half of the Oless ritb
   e$ercnCe aea0rdW.g to fbtankbggtaat Qaah msj
rw&a a IZISXI~ of SIX hours a weak to the mm;
    *(ii] Thhotm oredlt 80 given in the atudubtt4*
g;ruBosfor this workt
      l( w)T h e
               Ifo il1
                     b enu08l”4 t4
                                tiGn
                                   lmnmeF
*pin        the afIb&     that #4   rtubnt iu alea owm-
                                                                           715




         l(zs) That the ~siataI quetore of the
    i%l~c be set up itlthe baseamrnt<ml bs
    @t&lip@ with propor partitionsiandflzrnl&-
    -0%
         '(x4) That rdequate sloneybe gawid43d in
    or&m to enq&Qyl;he cl%reatorepB a 6eOretmy,
    and to pmahaee the nwmmary stationary%M
    wvU-    s
          '(us) That the op gob-the ol~o be
     sllbndttedto the TreYE eouaty XIerAuuoa1g-
     tion for its apgarmal&
         w(u)) The It also be atalndtted,  ear ap-
     prover, to the Preeidant of t&e Ihdva~eity cud
     throuefihip,erentudzy to t&Q BOfM6 Of Rs@ME~
          “(27)  mat the plaa'of operatioli be f&b-
     mLttea to the Attorney 6ener&l, by meana of'tlw
     PreeiUent, ear opinion 3% to legal%ty,m

            The   Btste     II*   llnt    (Ii. tr. X0. 74) petbed aJ the
&th r&gislatLlrc at I?26lw lrr se@eim (QemBr81 tan
Texsc, lms, Vol. 1. p. @4 au~meta      the Supren*,Caurt
*to prepam Bnrlpropose rule6 and regulation8?or (um-
cip1inil&g,uuspe~     %nd dzlsbrrringattorneys at 1av$
aaoayvlrt,ue oStheA6tbeoorae rseokersaf the St%teBaP
eubjeat to the rules edopted by the Bupre Caurt. Sir
t&8 0X    I386 ~OYiaiO?iS         Of     thb-ht   'all   &X=-S-   Zt@t V
bar8 or   the Btato liar are hereby pWdbit%& from peatia-
ing law in tkis state.*
          The,Supwta Court h%e tt.xeralsedthir f'uWtio?z
suxlby Rule 43 proxiulgatec¶
                           by it, it ie pr0dMi, "IlO
vxjiaiber
       f&%11 perudt &lo pro?oesion%lsmviws or bir mmm
to be uae& In %&clof, or te m%W poeefble, the praatiee
aS lea by %ny person not % mkWb9r of the State BW.'
   outlAn& by tW re8olutMn abolrequoted.    On the COPI
   trary,we ere of the op%nlonths
   worthwhileaaeraiaeOS a p-overvemt
                             voiterrity in the wmatim
   Bahool 4p Lew of the $tieto
   and trw      of aandidateeItoralff degree axulmeber-
   stlkpin the n3xaslmato Bar.
             lieare aa-,     of course,tht tho direota
~- of yaw prepuuea6lini8,who pgforawtlle s3utua.laatirl.-
   tie* of the Olin3.0,wlllldwelf Im a am5m.r of the fHi8t0
   Brr, ana, furtherawe, that amy cwihmt   bbuqumbt*

   60 far 1111
             etuaente 09 tllelmrmm01 are OdnaQrnea,will
   be degonetrat1Teinrtruotion8‘ *hioh‘ rtter all, ie a
   nroutrrluabloPeatureof proteasiobaU  tirainfngfor #a
   tm.
                                 very truly y.Jwu




                 ATTc,R~~EY GENERAL OF TEXAS